 

Exhibit 10.39

 

EXECUTION VERSION

 

CF Corporation

Sterling House

16 Wesley Street

Hamilton HM CX

Bermuda

 

November 30, 2017

 

Blackstone ISG-I Advisors L.L.C.

345 Park Avenue

New York, New York 10154

Email: jeffrey.iverson@blackstone.com

Attn: Jeffrey Iverson, Managing Director and Chief Compliance Officer

 

Investment Management Agreements

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management Agreements set forth on Exhibit A
(as such agreements may be amended or modified from time to time, the
“Investment Management Agreements”) to be entered into between certain
subsidiaries (individually, a “Company” and collectively, the “Companies”) of CF
Corporation, a Cayman Islands exempted corporation (“CF Corp.”), that are party
to such Investment Management Agreements, and Blackstone ISG-I Advisors L.L.C.,
a Delaware limited liability company (the “Investment Manager”), and a wholly
owned subsidiary of The Blackstone Group L.P. (“Blackstone”).

 

Pursuant to, and in anticipation of entering into and performing the services
required of it under, the Investment Management Agreements, the Investment
Manager has dedicated, and will dedicate, significant efforts and has expended,
and will expend, significant resources, including by hiring employees, entering
into service agreements and other contractual arrangements, investing in
information technology systems, making regulatory filings and corresponding with
regulators, securing office space, and committing time and resources of
personnel of the Investment Manager and its affiliates, in each case, in
developing and implementing an investment management and asset allocation
strategy that will be intended to result in significant benefits to the
Companies and their respective affiliates. In order to induce the Investment
Manager to devote the resources necessary to successfully implement the
arrangements contemplated by the Investment Management Agreements and to ensure
the preservation of the covenants and agreements set forth in the Investment
Management Agreements, and in consideration of the representations, warranties,
covenants and agreements set forth in such Investment Management Agreements, and
the expected benefits to be derived by the Companies from entering into the
applicable Investment Management Agreements with the Investment Manager, CF
Corp., the ultimate parent company of the Companies, is entering into this
agreement (this “Agreement”) with you as follows:

 

 

 

 

1.          Defined Terms. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in the applicable Investment
Management Agreement.

 

2.          Termination of the Investment Management Agreements. CF Corp shall
not cause, permit or suffer any Company to terminate the Investment Management
Agreement that such Company is a party to, except (x) in accordance with the
terms and conditions of Section 2(b) hereof (which, among other things, requires
the delivery of a notice in connection with the end of the then-current Term and
provides the Investment Manager the opportunity to address any long-term
performance concerns and adjust fees) or (y) in accordance with the terms and
conditions of Section 2(c) hereof:

 

(a)          The “Term” with respect to each Investment Management Agreement
will commence on the Closing Date (as defined in the Merger Agreement, dated May
24, 2017, by and among CF Corp., Fidelity & Guaranty Life, a Delaware
corporation, FGL US Holdings Inc., a Delaware corporation, and FGL Merger Sub
Inc., a Delaware corporation), and will (i) initially end on the third (3rd)
anniversary of the Closing Date (the “Initial Term”) and thereafter (ii)
automatically renew on each anniversary of the Closing Date (beginning on the
third (3rd) anniversary of the Closing Date) for an additional one (1) year
period unless terminated in accordance with Section 2(b) or Section 2(c).

 

(b)          Termination for Adverse Performance:

 

(i)          Following the Initial Term, a Company may make an election to
terminate the Investment Management Agreement to which it is a party on any
annual anniversary of the Closing Date (each, an “IMA Termination Election
Date”) provided, that:

 

(1)such Company has provided written notice to the Investment Manager of such
termination (an “IMA Termination Notice”) at least thirty (30) days prior to the
applicable IMA Termination Election Date;

 

 2 

 

 

(2)the IMA Termination Notice has been authorized by the vote of the Chief
Executive Officer of CF Corp. and at least two-thirds (2/3) of the directors of
CF Corp. who are not current officers or employees of the Investment Manager and
its corporate affiliates (which corporate affiliates shall not, for the
avoidance of doubt, include CF Corp. or its subsidiaries) or of investment funds
sponsored by the Investment Manager and its corporate affiliates (the
“Non-Affiliated Directors”) in accordance with clause (ii) below (an IMA
Termination Notice delivered with such approval, a “Valid IMA Termination
Notice”); and

 

(3)no such termination shall be effective on any date earlier than the second
(2nd) anniversary of the applicable IMA Termination Election Date (the “IMA
Termination Effective Date”).

 

(ii)         Notwithstanding anything to the contrary set forth herein, no
Company may approve any election to terminate the Investment Management
Agreement to which it is a party pursuant to Section 2(b)(i) unless the Chief
Executive Officer of CF Corp. and at least two-thirds (2/3) of the
Non-Affiliated Directors, in their sole discretion and acting reasonably and in
good faith, determine that one of the following two events has occurred and is
continuing:

 

(1)unsatisfactory long term performance by the Investment Manager under such
Investment Management Agreement, that is materially detrimental to such Company;
or

 

(2)the fees charged by the Investment Manager under such Investment Management
Agreement are unfair and excessive compared to those that would be charged by a
comparable asset manager (which for these purposes shall mean an asset manager
with personnel of experience, education and qualification, and whose services
are of a scale and scope, comparable to those of the Investment Manager
(considered together with its affiliates) managing an investment portfolio with
a composition and asset allocation comparable to the Account) and under
investment guidelines and restrictions comparable to the applicable Investment
Guidelines attached to such Investment Management Agreement;

 

 3 

 

 

(3)provided, however, in either such case, the Non-Affiliated Directors shall
deliver written notice of such finding to the Investment Manager, and the
Investment Manager shall thereafter reasonably cooperate until the applicable
IMA Termination Effective Date (i.e., for 2 years) to address the Non-Affiliated
Directors’ concerns and; provided further, that in the case of clause (2), the
Investment Manager shall have the right to adjust its fees so that they are no
higher, in the aggregate, than the fees proposed by any comparable asset
manager; and

 

(4)if the Investment Manager has addressed the Non-Affiliated Directors’
concerns (with the assessment of whether the Non-Affiliated Directors’ concerns
have been addressed being rendered in good faith with the approval of at least a
majority of the Non-Affiliated Directors) or, if applicable, adjusted its fees
to be not higher, in aggregate, than the fees proposed by a comparable asset
manager, then the applicable IMA Termination Notice shall be deemed rescinded
and of no further force or effect and the corresponding IMA Termination
Effective Date shall not occur.

 

(iii)         Beginning on the third (3rd) anniversary of the Closing Date, and
on each anniversary thereafter, to the extent no Valid IMA Termination Notice
has been delivered in accordance with this Section 2(b) prior to such date, the
Term with respect to each Investment Management Agreement for which no Valid IMA
Termination Notice has been delivered shall be extended automatically without
any further action or obligation by any persons (including, without limitation,
the parties thereto or hereto) for one (1) additional year.

 

(c)          Notwithstanding anything to the contrary in this Section 2, a
Company may terminate the Investment Management Agreement that it is a party to
at any time by providing written notice to the Investment Manager that such
Company has determined that either:

 

(i)          the Investment Manager is no longer able to carry on its investment
advisory business as a going concern under the Investment Advisers Act of 1940;
or

 

(ii)         the Investment Manager is unable to manage the applicable Account
in all material respects as provided for in such Investment Management
Agreement; or

 

 4 

 

 

(iii)        the Investment Manager is performing its obligations under such
Investment Management Agreement with gross negligence, willful misconduct or
reckless disregard of any of such obligations; provided, that

 

(iv)        in each case the Investment Manager shall have the right to dispute
such Company’s determination within thirty (30) days after receiving notice from
such Company, in which case the parties to such Investment Management Agreement
shall submit the question as to whether the conditions of this clause (c)(i),
(ii) or (iii) have been met to binding arbitration in accordance with Section 14
of such Investment Management Agreement, and such Investment Management
Agreement shall continue to remain in effect during the period of the
arbitration; and

 

(v)         any termination by such Company as provided in this Section 2(c)
shall require the approval of at least two-thirds (2/3) of the Non-Affiliated
Directors and the delivery of written notice to the Investment Manager of such
termination at least thirty (30) days prior to the effective date of such
termination.

 

(d)          For avoidance of doubt, the provisions contained in this Section 2
do not and shall not be deemed to constitute an obligation of a Company in
respect of its rights to terminate the Investment Management Agreement to which
it is a party, which rights are set forth solely therein. Any breach of this
Agreement by CF Corp., and any termination by a Company of the Investment
Management Agreement to which it is a party in any manner that is not in
accordance with the provisions of this Section 2, will give rise to remedies
solely against CF Corp. (or any successor thereto) as described in Sections 3
and 4 below.

 

3.          Specific Performance. Each of the parties hereto agrees that
irreparable damage would occur and that the other party would not have any
adequate remedy at law in the event that any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached
and that money damages or other legal remedies would not be an adequate remedy
for any such failure to perform or breach. It is accordingly agreed that,
without posting a bond or other undertaking, each party shall be entitled to
injunctive or other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in the courts
of the State of New York sitting in the County of New York, the federal courts
for the Southern District of New York, and appellate courts having jurisdiction
of appeals from any of the foregoing, this being in addition to any other remedy
to which they are entitled at law or in equity. In the event that any such
action is brought in equity to enforce the provisions of this Agreement, neither
party shall allege, and each party hereby waives the defense or counterclaim,
that there is an adequate remedy at law. The parties hereto further agree that
(a) by seeking any remedy provided for in this Section 3, a party hereto shall
not in any respect waive its right to seek any other form of relief that may be
available to such party hereto under this Agreement and (b) nothing contained in
this Section 3 shall require any party hereto to institute any action for (or
limit such party’s right to institute any action for) specific performance under
this Section 3 before exercising any other right under this Agreement.

 

 5 

 

 

4.          Remedy in the Event of Company Termination. If a Company exercises
its rights to terminate the Investment Management Agreement that such Company is
a party to in any manner that is not in accordance with the provisions set forth
in Section 2, above, the Investment Manager shall be entitled to receive from CF
Corp. as compensation for the costs incurred in performing services under, and
the failure to receive the benefits reasonably anticipated by, such Investment
Management Agreement, the full amount of damages available at law in the same
manner and to the same extent as if such Investment Management Agreement had
been terminated by or at the direction of CF Corp. in violation of the terms of
this Agreement.

 

5.          Governing Law; Submission to Jurisdiction. This Agreement and its
enforcement will be governed by, and interpreted in accordance with, the laws of
the State of New York applicable to agreements made and to be performed entirely
within such State, without regard to any principles of conflicts of laws
principles of such State that would provide for the application of the laws of
any other jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits for itself and its property in any dispute arising out
of or relating to this Agreement, the transactions contemplated hereby, the
formation, breach, termination or validity of this Agreement or the recognition
and enforcement of any judgment in respect of this Agreement, to the exclusive
jurisdiction of the courts of the State of New York sitting in the County of New
York, the federal courts for the Southern District of New York, and appellate
courts having jurisdiction of appeals from any of the foregoing, and all claims
in respect of any such dispute shall be heard and determined in such New York
courts or, to the extent permitted by law, in such federal court. Any such
dispute may and shall be brought in such courts and each of the parties hereto
irrevocably and unconditionally waives any objection that it may now or
hereafter have to the venue or jurisdiction of any such dispute in any such
court or that such dispute was brought in an inconvenient court and shall not
plead or claim the same.

 

6.          Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party hereby
(i) certifies that no representative, agent or attorney of the other has
represented, expressly or otherwise, that the other would not, in the event of a
proceeding, seek to enforce the forgoing waiver and (ii) acknowledges that it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this paragraph.

 

 6 

 

 

7.          Assignment; Successors; Waivers. This Agreement shall not be
assigned by any party hereto without the prior written consent of the other
party hereto. Any attempted assignment in violation of this Section 7 shall be
void. This Agreement shall be binding upon, shall inure to the benefit of, and
shall be enforceable by the parties hereto and their successors and permitted
assigns. Any term or provision of this Agreement may be waived, or the time for
its performance may be extended, in writing at any time by the party or parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any party,
it is authorized in writing by an authorized representative of such party. The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any preceding
or subsequent breach.

 

8.          Severability. To the extent this Agreement may be in conflict with
any applicable law, this Agreement shall be construed to the greatest extent
practicable in a manner consistent with such law. The invalidity or illegality
of any provision of this Agreement shall not be deemed to affect the validity or
legality of any other provision of this Agreement.

 

9.          Counterparts; Amendment. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may not be modified or amended, except by an
instrument in writing signed by the party to be bound or as may otherwise be
provided for herein.

 

If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please so confirm by signing a copy of this letter, and
returning it to us, in the space provided below.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 7 

 

 

  Sincerely,         CF CORPORATION         By: /s/ Chinh E. Chu   Name: Chinh
E. Chu   Title: Co-Executive Chairman

 

 8 

 

 

ACCEPTED AND AGREED   BLACKSTONE ISG-I ADVISORS L.L.C.   By: /s/ Jeffrey C.
Iverson   Name: Jeffrey C. Iverson   Title: Chief Compliance Officer and General
Counsel  

 

 9 

 

 

Exhibit A

Investment Management Agreements

  

·Investment Management Agreement, dated as of the date hereof, by and between
FGL US Holdings Inc. and Blackstone ISG-I Advisors L.L.C.

 

·Investment Management Agreement, by and between FGL Holdings and Blackstone
ISG-I Advisors L.L.C.

 

·Investment Management Agreement, dated as of the date hereof, by and between
Fidelity & Guaranty Life Holdings, Inc. and Blackstone ISG-I Advisors L.L.C.

 

·Investment Management Agreement, dated as of the date hereof, by and between
Front Street Re (Cayman) Ltd. and Blackstone ISG-I Advisors L.L.C.

 

·Investment Management Agreement, dated as of December 4, 2017, by and between
F&G Re Ltd and Blackstone ISG-I Advisors L.L.C.

 

·Investment Management Agreement, by and between CF Bermuda Holdings Limited and
Blackstone ISG-I Advisors L.L.C.

 

·Investment Management Agreement, dated as of the date hereof, by and between
Fidelity & Guaranty Life Insurance Company and Blackstone ISG-I Advisors L.L.C.

 

 A-1 

